       Case 1:19-cr-10080-NMG Document 1824 Filed 04/30/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

      V.
                                                            Cr. No. 19-10080-NMG
GREGORY COLBURN et al.,

      Defendants.


                                         ORDER

       The USC protective order entered by the Court at Dkt. No. 814 is hereby modified to

permit Defendant Wilson, if he wishes, to share documents received from USC with

defendants in case 1: 19-cr-l 0081-IT. Defendant Wilson must not share any USC documents

with defendants in case 1: 19-cr-l 0081-IT until such defendants execute the protective order

entered by this Court and agree to be bound by its terms.
